Case 1:19-cv-00160-IMK-MJA Document 415 Filed 05/27/21 Page 1 of 4 PageID #: 4236




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                      CLARKSBURG

  CYNTHIA D. PAJAK,

         Plaintiff,

  v.                                                   Civil Action No. 1:19-CV-160
                                                       (JUDGE KEELEY)
  UNDER ARMOUR, INC.,
  UNDER ARMOUR RETAIL, INC.,
  AND BRIAN BOUCHER,

         Defendants.

            MEMORANDUM OPINION AND ORDER GRANTING UNDER
        ARMOUR’S MOTION TO ENFORCE PROTECTIVE ORDER [ECF NO. 397]

         Presently pending before the Court is Defendants Under Armour, Inc. and Under Armour

  Retail, Inc.’s (“Under Armour”) Motion to Enforce Protective Order [ECF No. 397], filed on May

  20, 2021. The Court also is in receipt of Plaintiff’s response in opposition, thereto [ECF No. 408],

  filed on May 24, 2021.

         By Order [ECF No. 398] dated May 20, 2021, Senior United States District Judge Irene M.

  Keeley referred the motion to the undersigned Magistrate Judge for hearing and order as to

  appropriate disposition.

         On May 25, 2021, the undersigned Magistrate Judge conducted a hearing on the subject

  motion and other pending motions referred in this matter, and took the parties’ arguments under

  advisement. [ECF No. 410]. During this hearing, the undersigned directed Under Armour’s




                                                   1
Case 1:19-cv-00160-IMK-MJA Document 415 Filed 05/27/21 Page 2 of 4 PageID #: 4237




  counsel to provide the materials in question to the Court for an in camera review. Under Armour’s

  counsel provided the materials that same day, and the undersigned has reviewed them.1

                       I. PROCEDURAL BACKGROUND AND POSTURE

         By way of background, Plaintiff and Under Armour have been engaged in various

  discovery disputes concerning electronic devices and electronic data. Some of these disputes

  pertain to Plaintiff’s later-arising claims as to intentional spoliation of evidence. To this end,

  several such issues have centered on electronic devices issued to both Plaintiff and Defendant

  Brian Boucher (“Boucher”) by Under Armour during their respective terms of employment at

  Under Armour. As to the instant motion, Under Armour issued an iPhone to Boucher, which

  Boucher returned at the end of his employment by Under Armour.

         On March 8, 2021, Judge Keeley entered an Order [ECF No. 292] allowing for additional

  limited discovery on the spoliation claims for a period of 90 days. In the course of such additional

  discovery here, and related to the spoliation claims, Under Armour produced to Plaintiff a forensic

  image of Boucher’s iPhone. Under Armour requested of Plaintiff that, in the event of disclosure

  of privileged material or communications between Boucher and his wife and/or daughter, Plaintiff

  isolate those from materials otherwise discoverable from the iPhone. It appears that Under Armour

  was relying on the agreed Protective Order [ECF No. 35] in making this request. Plaintiff agreed.

         Under Armour produced the forensic image of Boucher’s iPhone to Plaintiff on the evening

  of Friday, April 30, 2021. Included within this material was a spreadsheet of text messages

  obtained from Boucher’s iPhone. Within those text messages were certain messages of the type

  which the parties previously discussed keeping confidential, namely, text messages among

  Boucher and his family and between Boucher and Under Armour’s in-house legal counsel. The


  1
    These materials are filed in this matter on the Court’s CM/ECF system for access by Court staff only.
  [ECF No. 414].

                                                    2
Case 1:19-cv-00160-IMK-MJA Document 415 Filed 05/27/21 Page 3 of 4 PageID #: 4238




  communications between Boucher and Under Armour’s in-house counsel occurred while Under

  Armour employed Boucher. The next morning, May 1, 2021, a Saturday, Under Armour’s counsel

  realized the inadvertent disclosure and contacted Plaintiff’s counsel, requesting that Plaintiff’s

  counsel delete those materials. Under Armour provided an amended privilege log to account for

  the materials inadvertently disclosed. Having not received confirmation of deletion, Under

  Armour’s counsel followed up on May 5, 2021 with Plaintiff’s counsel. It appears there was further

  limited exchanged between counsel but never any confirmation by Plaintiff’s counsel that

  Plaintiff’s counsel destroyed the materials.

         Plaintiff challenges the sufficiency of the privilege log provided by Under Armour’s

  counsel. Consequently, Plaintiff argues, Under Armour has waived any claim of privilege. Plaintiff

  requests, alternatively, that the Court conduct an in camera review of the disputed materials to

  ascertain whether they are privileged and thus exempt from disclosure to Plaintiff.

                                            II. ANALYSIS

         This issue does not require belabored review and analysis. The privilege log which Under

  Armour provided to Plaintiff’s counsel here should have been sufficient, ending the inquiry and

  obviating the need for the Court’s involvement. In fact, in the course of virtually all other such

  civil litigation in this Court, direct communication from one counsel to the other as occurred here,

  when Under Armour contacted Plaintiff, would have resolved the issue.2

         Nothing about Under Armour’s privilege log leads to the conclusion that Under Armour

  has waived any privilege with respect to the materials in question. Nothing about Local Rule

  26.04(a) or Fed. R. Civ. P. 26(b)(5)(A) directs such a harsh result in this context. In any case, the

  undersigned conducted an in camera review of the materials at issue. They are of the sort of


  2
   Not for nothing, Boucher’s counsel responded almost immediately to Under Armour’s counsel that he
  would delete the materials at issue. Would that discovery issues in this matter be so easily resolved.

                                                    3
Case 1:19-cv-00160-IMK-MJA Document 415 Filed 05/27/21 Page 4 of 4 PageID #: 4239




  privileged and confidential materials contemplated as protected under the Protective Order. [ECF

  No. 35]. Thus, the materials need not be disclosed to Plaintiff, and Plaintiff’s counsel must confirm

  that they have deleted and destroyed the materials at issue.

                                 III. CONCLUSION AND ORDER

         Accordingly, based on the foregoing, Under Armour’s motion [ECF No. 397] is hereby

  GRANTED. It is so ORDERED. It is further ORDERED that Plaintiff’s counsel shall

  immediately delete and destroy the materials in question, and confirm deletion and destruction of

  the same in writing by e-mail communication to Plaintiff’s counsel, copying the undersigned’s law

  clerk at nathan_fetty@wvnd.uscourts.gov.

         The Clerk of the Court is directed to provide a copy of this Order to all counsel of record,

  as applicable, as provided in the Administrative Procedures for Electronic Case Filing in the United

  States District Court for the Northern District of West Virginia.

         DATED: May 27, 2021




                                                   4
